UNETED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
: CONSENT PRELIMINARY ORDER

- ve OF FORFEITURE/

: MONEY JUDGMENT

TOKUMBOH ADEOGUN,
20 Cr. 38 (PRC)
Defendant.

WHEREAS, on or about January 15, 2020, TOKUMBOH ADEOGUN
{the “defendant”), was charged in a two-count Indictment, 20 Cr.
38 (PRC) (the “Indictment”), with conspiracy to commit bank fraud,
in violation of Title 18, United States Code, Section 1349 (Count
One), and aggravated identity theft, in violation of Title 18,
United States Code, Section 1028A (Count Two);

WHEREAS, the Indictment included a forfeiture allegation
as to Count One of the Indictment, seeking forfeiture to the United
States, pursuant to Title 18, United States Code, Section 982 and
Title 28 United States Code, Section 2461(c), of any and all
property, real and personal, that constitutes or is derived from
proceeds traceable to the offense charged in Count One of the
Tndictment, including but not limited to a sum of money in United
States currency representing the amount of proceeds traceable to
the commission of the offense charged in Count One of the
Indictment that the defendant pers nally obtained;

WHEREAS, on or about 24, __, 2020, the defendant pled

guilty to Count One of the Indictment, pursuant to a plea agreement

 
with the Government, wherein the defendant admitted the forfeiture
allegation with respect to Count One of the Indictment and agreed
to forfeit, pursuant to Title 18, United States Code, Section 982
and Title 28, United States Code, Section 246i (c), a sum of money
equal to $22,075 in United States currency, representing any and
all property, real and personal, that constitutes or is derived
from proceeds traceable to the offense charged in Count One of the
Indictment, including but not limited to a sum of money in United
States currency representing the amount of proceeds traceable to
the commission of the offense charged in Count One of the
Indictment that the defendant personally obtained;

WHEREAS, the defendant consents to the entry of a money
judgment in the amount of $22,075 in United States currency
representing the amount of proceeds traceable to the offense
charged in Count One of the [Indictment that the defendant
personaily obtained; and

WHEREAS, the defendant admits that, as a result of acts
and/or omissions of the defendant, the proceeds traceable to the
offense charged in Count One of the Indictment that the defendant
personally obtained cannot be located upon the exercise of due
diligence.

It IS HEREBY STIPULATED AND AGREED, by and between the

United States of America, by its attorney Geoffrey S. Berman,

 
United States Attorney, Assistant United States Attorney, Timothy
V. Capozzi of counsel, and the defendant, and his counsel, Gary
Becker, Esq., that:

1. As a result of the offense charged in Count One of
the Indictment, to which the defendant pled guilty, a money
judgment in the amount of $22,075 in United States currency (the
“Money Judgment”), representing the amount of proceeds traceable
to the offense charged in Count One of the Indictment that the
defendant personally obtained, shall be entered against the
defendant.

2. Pursuant to Rule 32.2(b) (4) of the Federal Rules of
Criminal Procedure, this Consent Preliminary Order of
Forfeiture/Money Judgment is final as to the defendant, TOKUMBOH
ADEOGUN, and shall be deemed part of the sentence of the defendant,
and shall be included in the judgment of conviction therewith.

3. All payments on the outstanding Money Judgment
shall be made by postal money order, bank or certified check, made
payable, in this instance to the “United States Marshals Service”,
and delivered by mail to the United States Attorney’s Office,
Southern District of New York, Attn: Money Laundering and
Transnational Criminal Enterprises Unit, One St. Andrew’s Plaza,
New York, New York 10007 and shall indicate the defendant’s name

and case number.

 

 
4. The United States Marshals Service is authorized to
deposit the payments on the Money Judgment in the Assets Forfeiture
Fund, and the United States shall have clear title to such
forfeited property.

5. Pursuant to Title 21, United States Code, Section
853{p), the United States is authorized to seek forfeiture of
substitute assets of the defendant up to the uncollected amount of
the Money Judgment.

6. Pursuant to Rule 32.2(b}(3) of the Federal Rules of
Criminal Procedure, the United States Attorney’s Office is
authorized to conduct any discovery needed to identify, locate or
dispose of forfeitable property, including depositions,
interrogatories, requests for production of documents and the
issuance of subpoenas.

7. The Court shall retain jurisdiction to enforce this
Consent Preliminary Order of Forfeiture/Money Judgment, and to
amend it as necessary, pursuant to Rule 32.2 of the Federal Rules
of Criminal Procedure.

8. The Clerk of the Court shall forward three
certified copies of this Consent Preliminary Order of
Forfeiture/Money Judgment to Assistant United States Attorney

Alexander J. Wilson, Chief of the Money Laundering and

 

 

 
Transnational Criminal Enterprises Unit, United States Attorney’ s
Office, One St, Andrew’s Plaza, New York, New York 10007.

9, The signature page of this Consent Prelifiinazy
Order of Forfeiture/Money Judgment may be executed in one or more

counterparts, each of which will be deemed an original but all of

which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

GROFFREY 8. BERMAN

United States Attorney for the

Southern District of New York
= !

mi. = bf flay
By:

 

TIMOTHY V. CAPOZ2Z2i

Assistant United States ALlorney
One St. Andrew’s Plaza

New York, NY 10007

(212) 637-2404

ANTHONY PALMIERI

By: <=

TORUMBOR ADEOGUN

 

 

 

    

CKER,, ESQ.

Attorwey for Defendant
747 Third Avenue, 20th Floor '
New ee NY 10017

 

 

TONGEABEE FP. KEVIN CASTEL
UNITED STATES DISTRICT JUDGE

Hus / 2g

DATE

07-23 “2020
DATE

Thrlre

DATE.
SS LAG Af
DATE

 
